Citation Nr: 0406875	
Decision Date: 03/16/04    Archive Date: 03/30/04

DOCKET NO.  01-06 087A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether the veteran is entitled to educational assistance 
benefits under Chapter 1606, Title 10, United States Code.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel




INTRODUCTION

The veteran served on active duty from June 1981 to September 
1983.  Thereafter, she had additional reserve service, to 
include verified service with Air National Guard from 
December 1989 to May 1992 and service in the United States 
Army Reserve from November 17, 2000, to May 6, 2001.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a February 2001 determination by the Muskogee, 
Oklahoma Department of Veterans Affairs (VA) Regional Office 
(RO).  

In May 2002, a hearing before the undersigned Veterans Law 
Judge was held at the Los Angeles, California RO.  A 
transcript of this hearing is of record.  

This case was before the Board in June 2003 when it was 
remanded for additional development.


REMAND

Following the issuance of a supplemental statement of the 
case in August 2003, the RO received additional evidence, 
including service personnel records, from the veteran.  The 
Board notes that no supplemental statement of the case was 
issued, and the veteran has not waived RO review of the 
documents.  Therefore, the case must be returned to the RO 
for initial consideration of the evidence received subsequent 
to the August 2003 supplemental statement of the case.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003); see also VAOGCPREC 1-2003 
(May 21, 2003).

In addition, it appears that the veteran has had unverified 
reserve service.  An August 2003 Report of Contact and a NGB 
Form 22 both note that the veteran had reserve service prior 
to 1989.  All periods of reserve service should be verified 
for the record.

Finally, in a VA Form 9, Appeal to Board of Veterans' 
Appeals, submitted to the RO in September 2003, the veteran 
requested a hearing before the Board at the RO.  To date, 
this hearing has not been scheduled; therefore, a remand is 
required.  See 38 U.S.C.A. § 7107(b) and 38 C.F.R. § 
20.700(a).  (Parenthetically, the Board notes that the 
veteran previously appeared for a travel Board hearing in May 
2002.  Therefore, in the event that the veteran chooses not 
to report for another hearing, the RO should complete the 
aforementioned additional requested development before 
scheduling the veteran for another hearing.)

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center, in Washington, 
D.C., for the following actions:  

1.  The RO should contact the appropriate 
service department and verify all periods 
of the veteran's service, including all 
reserve service.  The efforts to obtain 
such records should be documented.

2.  The RO should adjudicate the 
veteran's claim based on a de novo review 
of all evidence received since the August 
2003 supplemental statement of the case.

3.  If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO should issue to the 
veteran a supplemental statement of the 
case and afford her the appropriate 
opportunity for response. 

4.  Thereafter, unless the appeal has 
been resolved to the veteran's 
satisfaction or she withdraws her request 
for a hearing, she should then be 
scheduled for a hearing at the RO before 
the Board, in accordance with the docket 
number of her appeal.  The RO should also 
advise the veteran her failure to report 
for a scheduled hearing, without good 
cause, will result in her case being 
decided without an additional hearing.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  The appellant need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument during the appropriate time 
frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 
8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


